The offense is vagrancy; punishment fixed at a fine of two hundred dollars.
The record shows, without controversy, that the trial court gave to the jury a verbal instruction touching the law of the case. It appears by special charges and by express exceptions to the court in giving the verbal charge that appellant insisted upon a written charge. In Article 740, C.C.P., it is said:
"No verbal charge shall be given in any case whatever, except in cases of misdemeanor, and then only by consent of the parties." *Page 203 
In the present case there was no consent. The law does not sanction a verbal charge save by consent. See Article 739, C.C.P. It has been uniformly held that these statutes must be followed. The failure to do so, when properly presented for review, must result in a reversal. Melton v. State, 12 Texas Crim. App., 488; Riley v. State, 243 S.W. Rep., 467; Wright v. State, 235 S.W. Rep., 886. Many other cases illustrate this view.
There are other questions in the case which are not deemed necessary to decide in view of another trial.
For the reason pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.